Citation Nr: 1135069	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-31 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an eye disability to include a corneal abrasion and residuals therefrom.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to October 1983.  There was also a previous period of service which has not been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which denied the Veteran's request to reopen a claim for service connection for an eye disability to include corneal abrasions, hyperopic astigmatism and simple hyperopia.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a November 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board granted the Veteran's request to reopen his claim for service connection for a right eye disability in a September 2010 decision and remanded the reopened claim for additional development.

In a May 2011 response to a February 2011 supplemental statement of the case (SSOC), the Veteran indicated that he had more information or evidence to submit and that he requested VA wait 30 days before deciding his claim to allow such information to be submitted.   No such information has been submitted to date.


FINDING OF FACT

The Veteran's current right eye disability is not etiologically related to service and the pre-existing centrally located corneal scar did not increase in severity or cause additional visual impairment during service. 





CONCLUSION OF LAW

The criteria for entitlement to service connection for a right eye disability are not met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); 73 Fed. Reg. 23, 353 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claim for service connection for a right eye disability in a November 2006 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  This letter provided proper preadjudication notice in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The remaining elements of proper Dingess notice were provided in the preadjudication November 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, VA treatment records and various private treatment records are associated with the record.  The Veteran has been afforded a VA examination and a sufficient medical opinion has been obtained.

The Veteran has not identified any other relevant treatment records nor has he submitted an appropriate authorization to allow VA to obtain any such records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).

The instant matter was remanded in September 2010 to allow the Veteran to identify all VA and non-VA providers that treated his right eye disability.  A VA opinion was then to be obtained to determine the nature and etiology of the Veteran's current right eye disability.  In a November 2010 letter, the Veteran wrote that he had no new VA or non-VA treatment records to provide.  A VA opinion was obtained in February 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  During the July 2010 hearing, the issue on appeal was identified.  The undersigned inquired as to whether the Veteran received treatment for his right eye symptoms after service and as to the nature of his current symptoms.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).  A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation will not be conceded where the preexisting condition underwent no increase in service.  38 C.F.R. § 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that he suffers from a right eye disability as a result of an in-service corneal scar caused by the removal of a foreign body.

A November 1973 service entrance examination noted centrally located corneal scarring in the right eye but was otherwise negative for any relevant abnormalities.  Uncorrected distant vision was 20/200 in the right eye.  The Veteran reported that a cactus needle had scratched his cornea, resulting in a small scar in the cornea, in an accompanying Report of Medical History (RMH).

A November 1973 optometry treatment note found corneal scarring in the right eye and best correctable distance vision to be 20/60-1 in the right eye.

Complaints of irritation in both eyes due to chlorine were noted in May 1977.  The Veteran's eyes were irrigated and Visine eye drops were prescribed.

A May 1979 examination found the Veteran's uncorrected right eye vision to be 20/200, with the examiner noting that the Veteran's right eye vision existed prior to service.  Probable conjunctivitis in the right eye was assessed in May 1980 following complaints of right eye redness since the previous Friday.  

In July 1982, the Veteran complained of irritation in the right eye for the past 12 hours and that it felt like a foreign body was in his eye after working the previous day.  Physical examination reveals a metallic foreign body in the cornea.  The foreign body was removed.  Ointment was prescribed to treat this condition and a pressure patch was applied.

A September 1982 optometry clinic note, which was signed by the Chief of Optometry, contained a drawing of the Veteran's cornea.  The February 2011 VA examiner noted that his drawing was completed contemporaneously with the examination and was located on progress note paper.  This drawing reveals an old central scar from a thorn, recent foreign body removal area was drawn from inferotemporal and noted a very faint residual of a hemosiderine deposit.  A new scar due to a foreign body was identified.  An assessment of corneal opacities, centrally old, inferior central at 7:30 with residual rust almost gone was made.

A November 1982 examination found the Veteran's right eye uncorrected vision was 20/200 and 20/20 for the left eye.

Complaints of right eye photophobia and mod amblyopia were noted in July 1983.  Physical examination found a dense scar with nebulous surrounding scar tissue.  An assessment of a right eye corneal scar with decreased visual acuity was made.  A subsequent ophthalmology consultation noted that the Veteran had a thorn removed from his eye at age four and assessed right eye corneal scars with resultant decreased visual acuity.  An August 1983 physical profile permitted the Veteran to wear sunglasses at any time due to right eye corneal scars with decreased vision.

An August 1983 service discharge examination found a right eye corneal scar with impaired visual acuity but was otherwise negative for any relevant abnormalities.  Uncorrected right eye visual acuity was 20/200.  The Veteran reported eye trouble in an August 1983 RMH and the examiner noted scars in the right cornea from old injuries with resultant impaired vision.

A July 1997 private treatment note reflects the Veteran's reports of cloudy right eye visual acuity for one week.  A history of having a thorn embedded into the right eye during childhood was noted.  Assessments included an old right eye corneal scar, right eye amblyopia and a right eye cataract.

A July 1997 letter from Dr. M. H., the Veteran's private physician, indicates that the Veteran suffered from a visually significant cataract in the right eye that was possibly related to old traumatic events and which would benefit from surgical correction.  The Veteran has a history of a foreign body and a thorn striking the right cornea.

A July 1997 private operative report indicates that the Veteran's right eye cataract was removed.

An August 1999 letter from Dr. A. J. indicates that the Veteran had persistently reduced vision in his right eye that could be due to a number of facts, including pre-existing amblyopia in the right eye.  The corneal scars "may" be contributing as well.  The provider further opined that a review of the past medical records "may help to delineate that cause" and that he was unable to "tell for sure" that this time.

An August 1999 private treatment note indicates that a right eye YAG posterior capsulotomy was performed due to a right eye opacified posterior capsule.

A March 2006 VA treatment note indicates the presence a central cornea scar in the right eye on the visual axis with subepithelial fibrosis on physical examination.  An assessment of a central superficial right eye scar was made.

An assessment of a visual significant right eye corneal scar was made in an April 2006 VA treatment note and a superficial keratectomy was recommended.

A July 2006 VA treatment note indicates that there was a flattening of the stroma where the scar was removed as expected.  Haze was decreased along the keratectomy site but there was persistent haze and scarring circumferential to the keratectomy site. 

An August 2006 VA treatment note reflects the Veteran's complaints of right eye swelling for two days and the inability to see out of the right eye if outside and indoors with bright light.

A November 2006 letter from L. M. indicates that he has known of the Veteran's poor vision since 2002 and that his vision had gotten worse in the last few years.

In a November 2006 statement, the Veteran wrote that a foreign object landed in his right eye while working under a vehicle during the summer of 1982.  The foreign object was removed and a patch was placed on his eye.  He experienced great right eye discomfort after this incident, including extreme sensitivity to sunlight.  His optometrist told him the summer of 1997 that his right eye cataract developed as a result of a large scar in the middle of his right eye.  A May 2006 surgery to remove this scar was unsuccessful.

An impression of a central anterior corneal stromal scar was made in a January 2007 VA treatment note.

A January 2007 private ophthalmology treatment note indicates that the Veteran's past ocular history included a corneal scar in the right eye from an old foreign body injury in July 1982.

A lamellar keratoplasty was performed in the right eye in March 2007 due to a corneal scar.

A March 2007 VA eye examination reflects the Veteran's reports that his vision became very light sensitive after his 1982 injury and that he had been told after his 1998 cataract surgery that his central scar was the cause of his problems.  Physical examination reveals a lamellar transplant with sutures and marked edema in the right eye.  Following this examination and a review of the Veteran's claims file, diagnoses of bilateral pseudophakia and new postoperative from a lamellar keratoplasty for a central scar in the right eye.  The examiner was unable to evaluate the previous scar.  The examiner opined that that the Veteran's 1973 service entrance physical documented decreased vision of 20/80 in the right eye and contained a drawing of a large central corneal scar.  All examinations in 1982 drew a small foreign body scar located in the inferior temporal and documented the old central scar.  Further the symptoms of light sensitivity began three months after the corneal foreign body removal and treatment with neomycin ointment.

A July 2007 private treatment note found two corneal scars in the right eye.  Assessments of an old right eye corneal scar, right eye amblyopia, and a right eye cataract were made.

During a July 2010 hearing, the Veteran testified that he was unable to see objects out of his right eye but he was able to see light.  He had a foreign object removed from his right eye during service and subsequently complained of right eye symptoms.  His right eye did not bother him "much" after service except for sensitivity to light.  He went to several eye doctors who attributed his right eye symptoms to his cornea scars but did not have treatment records to document such opinions as he did not recall where he went for treatment.  He "usually" went to an optometrist until 1998 or 1999 when he developed a cataract.

A drawing submitted at the July 2010 hearing documented the location of the corneal scars in the Veteran's eye.  This document was unsigned.

A December 2010 VA optometry opinion reflects the Veteran's complaints of decreased vision since his right eye corneal graft.  Right eye uncorrected vision was 20/400.  Field of vision testing reveals the right eye to be full to confrontations.  Following this examination, diagnoses of bilateral pseudophakia and a right eye corneal graft were made.  The examiner opined that although the Veteran has reported that his vision had never been good and that it had worsened since 2007, but the records show that his vision had not changed for the worse.

A February 2011 VA examiner noted that she has not examined the Veteran since 2007, immediately after the lamellar graft, but clearly in 2008 and 2009 the vision was markedly better than his claimed 20/800 or count fingers vision now.  The vision reported at these examinations after the lamellar keratoplasty was the same noted upon on his entry into service in 1973.  There was evidentially a residual corneal scar from the lamellar keratoplasty which was performed to remove the central corneal scar that had resulted from the preexisting corneal scar and not from the inferotemporal metallic foreign body scar in 1982.  The undated drawing reportedly drawn showing the corneal scar from the "foreign body" was inconsistent with all the other drawings on progress note paper with signed and stamped signatures.  Therefore, since the current corneal scarring was from the lamellar keratoplasty performed to remove the preexisting central scar present on service entrance, the scarring was not related to the corneal foreign body from 1982.  The examiner "could not see how" a superficial corneal foreign body could have caused a cataract, and as such opined that an in-service superficial corneal foreign body was unrelated to his right eye cataract.

Analysis

The record documents a centrally located corneal scar in the right eye upon entry into service in November 1973.  The Veteran has reported having a thorn removed from his right eye at age four.  The presumption of soundness with regard to a right eye corneal scar is therefore rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran has a current disability as he has been diagnosed with a variety of right eye disabilities, including corneal scarring.  The Veteran's service treatment records document the removal a foreign body from his right eye in July 1982.  A July 1983 service treatment note documents the presence of two corneal scars, including a preexisting centrally located scar.

In order for his current right eye disability to be recognized as service connected, the competent medical evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. § 1131; Shedden and Hickson, supra.  

No such evidence has been received.  The Veteran's August 1983 service discharge examination noted the presence of a corneal scar and found his right eye visual acuity to be 20/200.  The post-service clinical evidence is negative for a right eye disability until 1997, nearly 15 years after service.  The Board notes that the Veteran has repeatedly attributed his current right eye disabilities to a centrally located cornea scar and has reported that his private treatment providers have also attributed his current disabilities to that centrally located scar, a scar which was noted on entrance into service in November 1973 and clearly preexisted service; no evidence suggesting that the preexisting scar had been aggravated by service has been submitted and the Veteran has not alleged such aggravation.  

In fact, the medical evidence of record shows that the pre-existing centrally located corneal scar did not increase in severity during service or cause additional visual impairment.  The service treatment records show that the Veteran's uncorrected distant vision in the right eye was 20/200 upon service entrance examination in November 1973.  The August 1983 service discharge examination report shows that the Veteran had the same visual acuity in the right eye, which was 20/200 uncorrected visual acuity.  Further the Veteran's vision at the VA examinations in 2008 and 2009 was the same as noted on his entrance examination.  See the February 2011 VA medical opinion.   
  
The July 1997 letter from Dr. M. H. indicates that the Veteran's right eye cataract was "possibly" related to old traumatic events, including the removal of a foreign body and a thorn striking his right cornea.   However, this opinion was provided without any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  In addition, this opinion was speculative and was not provided to the degree of certainty required to support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  This opinion is therefore entitled to little, if any, probative weight.  

Similarly, an August 1999 letter from Dr. A. J. indicates that the Veteran's reduced right eye vision "could be" due to a number of causes, including his corneal scars, and noted that a review of his past medical records "may" help determine the etiology.  This opinion was speculative and was also not provided to the degree of certainty required to support a grant of service connection.  See Obert, supra.  This examiner specifically indicated that a review of the Veteran's past treatment records, which had not been conducted, was necessary for him to render an etiological opinion.  This opinion is also entitled to little, if any, probative weight.

In contrast and following a comprehensive review of the claims file, the February 2011 VA examiner indicated that a superficial corneal foreign body was unrelated to a right eye cataract and that his right eye visual acuity after the lamellar graft was the same as displayed on entry into service in 1973.  This examiner also opined that the Veteran's current corneal scarring was not related to the in-service removal of a foreign body but to a lamellar keratoplasty performed to remove the central cornea scar that preexisted service.  In addition, the examiner opined that the undated drawing of the Veteran's cornea scars submitted at the July 2010 hearing was inconsistent with the medical evidence of record.  The examiner provided a rationale for this opinion and based a detailed review of the Veteran's treatment records.  See Barr, 21 Vet. App. at 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Thus, the Board finds the February 2011 VA examiner's opinion to be more persuasive and probative and places greater emphasis on her opinion in making this determination. 

The Veteran appears to have, at times, alleged a continuity of symptomology.  He testified during his July 2010 hearing that his right eye did not bother him very much after service but that he experienced light sensitivity.  However, the August 1999 letter from Dr. A. J. indicates that the Veteran had been referred to the office for an evaluation following reduced right eye vision for "some months."  A July 1997 private treatment note reflects his reports of cloudy right eye visual acuity for one week.  In addition, the absence of any clinical evidence or complaints for many years after service is a factor that weighs against a finding of continuity of symptomatology.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Although the Veteran is competent to describe observable symptomatology, his statements regarding continuity of symptomatology are not deemed credible as they are inconsistent with the medical evidence described above and his own statement given for treatment or examination purposes.

The Veteran is not competent to opine as to the etiology of his right eye disability as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his claimed right eye disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  This is particularly so here, where the Veteran has been treated and diagnosed with multiple maladies of the eye, including corneal scarring, cataracts, amblyopia and pseudophakia.  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his right eye disability and service are not probative as to this question.

Accordingly, the Board finds that the preponderance of the competent and credible evidence is against the claim of service connection for a right eye disability.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for an eye disability to include a corneal abrasion and residuals therefrom is denied.


____________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


